TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 25, 2020



                                       NO. 03-19-00811-CV


Alex E. Jones; Infowars, LLC; Free Speech Systems, LLC; and Owen Shroyer, Appellants

                                                  v.

                                       Neil Heslin, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on October 18, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order. The

Court grants Heslin’s motion for sanctions and awards him $22,250 for attorney’s fees. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.